956 F.2d 263
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary MORGAN, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 91-1069.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1992.Decided Feb. 27, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Deborah K. Chasanow, Magistrate Judge.  (CA-89-3451-JFM)
Mary Morgan, appellant pro se.
Stephen Mitchell Walker, United States Department of Health & Human Services, Philadelphia, Pa., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, K.K. HALL and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Mary Morgan appeals from the magistrate judge's1 order denying her request for Supplemental Security Income and Widow's Insurance Benefits, and granting summary judgment to the Secretary of Health and Human Services.   Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the magistrate judge.2  Morgan v. Sullivan, No. CA-89-3451-JFM (D.Md. Mar. 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 The parties consented to magistrate judge jurisdiction


2
 We deny the Secretary's Motion to Dismiss